P. 1 of 5
Case 2:17-cr-00069-SPC-NPM Document 54 Filed 07/17/19 Page 1 of 5 PagelD 179 °

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
Case Number: 2:17-cr-69-FtM-29NPM

 

Vv.

STEVE LUDWIDGE ELVEUS USM Number: 19354-104
David Sobel
633 SE 3rd Ave.

Fort Lauderdale, Fl 33301
JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Count One of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. §§ 924(a)(1)(A) and 2 False Statement to a Federal Firearms Licensee February 2, 2017 One

Defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are

fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Judgment:
July 15, 2019

abbr ll

“SHERI POLSTER CHAPPELL ~~"
SENIOR UNITED STATES DISTRICT JUDGE

July [6 , 2019

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 2:17-cr-O0069-SPC-NPM Document 54 Filed 07/17/19 Page 2 of 5 PagelD 180° e218

Steve Ludwidge Elveus
2:17-cr-69-FtM-29NPM

PROBATION

Defendant is hereby placed on probation for a term of 3 years.

MANDATORY CONDITIONS

1. Defendant must not commit another federal, state or local crime.

2. Defendant must not unlawfully possess a controlled substance.

3. Defendant must refrain from any unlawful use of a controlled substance. Defendant must submit to one drug test
within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
court.

4. Defendant shall cooperate in the collection of DNA, as directed by the probation officer.

5. Defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

6. If this judgment imposes a fine, Defendant must pay in accordance with the Schedule of Payments sheet of this
judgment.

7. Defendant must notify the court of any material change in your economic circumstances that might affect

Defendant's ability to pay restitution, fines, or special assessments.

Defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
£5
Case 2:17-cr-00069-SPC-NPM Document 54 Filed 07/17/19 Page 3 of 5 PagelD 181°

Steve Ludwidge Elveus
2:17-cr-69-FtM-29NPM

STANDARD CONDITIONS OF SUPERVISION

As part of Defendant's probation, Defendant must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for Defendant’s behavior while on supervision and
identify the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in Defendant's conduct and condition.

1. Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
within 72 hours of the time Defendant was sentenced, unless the probation officer instructs Defendant to report to
a different probation office or within a different time frame.

2. After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
officer about how and when Defendant must report to the probation officer, and Defendant must report to the
probation officer as instructed.

3. Defendant must not knowingly leave the federal judicial district wnere Defendant is authorized to reside without

first getting permission from the court or the probation officer.

Defendant must answer truthfully the questions asked by Defendant's probation officer.

Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant

lives or anything about Defendant's living arrangements (such as the people you live with), Defendant must notify

the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

6. Defendant must allow the probation officer to visit Defendant at any time at Defendant’s home or elsewhere, and
Defendant must permit the probation officer to take any items prohibited by the conditions of your supervision that
he or she observes in plain view.

7. Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
change where Defendant works or anything about Defendant’s work (such as Defendant's position or Defendant's
job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. Defendant must not communicate or interact with someone you know is engaged in criminal activity. If Defendant
knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer.

os

9. If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
within 72 hours. .
10. Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous

weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or
death to another person such as nunchakus or tasers).

11, Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.
12. if the probation officer determines that Defendant poses a risk to another person (including an organization), the

probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
instruction. The probation officer may contact the person and confirm that Defendant has notified the person
about the risk.

13. Defendant must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
P 4o0f5
Case 2:17-cr-00069-SPC-NPM Document 54 Filed 07/17/19 Page 4 of5PagelD 182

Steve Ludwidge Elveus
2:17-cr-69-FtM-29NPM

ADDITIONAL CONDITIONS OF PROBATION

Defendant shall also comply with the following additional conditions of probation:

¢ Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive. Further, Defendant shall contribute to the
costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale for
Substance Abuse Treatment Services. During and upon completion of this program, Defendant is directed to submit
to random drug testing.

e Defendant shall submit to a search of Defendant's person, residence, place of business, any storage units under
the defendant's control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Failure to submit to a search may be grounds for revocation. Defendant shall inform any other
residents that the premises may be subject to a search pursuant to this condition.

e You will need to provide the probation officer access to any requested financial information The defendant shall
cooperate in the collection of DNA, as directed by the Probation Officer.

e You will need to provide the probation officer access to any requested financial information.

¢ The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Case 2:17-cr-00069-SPC-NPM Document 54 Filed 07/17/19 Page 5 of 5 PagelD 183" °°

Steve Ludwidge Elveus
2:17-cr-69-FtM-29NPM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment JVTA Assessment’ Fine Restitution
TOTALS $100.00 $0 $0 $0
SCHEDULE OF PAYMENTS

Special assessment shall be paid in full and is due immediately.

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

 

‘ Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
